         Case 4:20-cv-00823-BSM Document 4 Filed 10/09/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JASON FIELDS, Individually and
on behalf of others similarly situated,                                         PLAINTIFF

v.                          CASE NO. 4:20-CV-00823-BSM

JP MORGAN CHASE BANK,
NATIONAL ASSOCIATION                                                        DEFENDANTS

                                      JUDGMENT

      Consistent with the order entered on this day, this case is dismissed without prejudice.

      IT IS SO ORDERED this 9th day of October, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
